Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1,4,6,7,10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claim 1, “the step of applying the third shear rate to the step of applying the fourth shear rate” (lines 2-3 from last) lacks antecedent basis.  Is the method to be understood as if the phrase was not there, or should “the fourth” (line 2 from last) have read - - a fourth - - (as was done on line 7 from bottom of claim 11)?1
	
	Examiner comment relating to metes and bounds of claim 11:
	Undersigned acknowledges and accepts that “the phrase “module” means an “individual device or component” (lines 10-11 from bottom of p. 6 of REMARKS).  However, for purposes of grasping metes and bounds of claim 11, claim 11 is limited such that all of the modules in the claim are separate structural components from the rheometer.  Specifically, contrary to the REMARKS, the input module is not “of a rheometer” (lines 15-16 from last, p. 6 of REMARKS).  Para 22 of Pub states that the input module introduces slurry “to a rheometer”, and thus does not indicate that the input module is in any way a portion/part of the rheometer.  The remaining modules of claim 11 are also not a portion/part of the rheometer.  Such comment was necessarily triggered by Applicant’s “of a rheometer” phrase.  Again, Undersigned is compelled to state such to clearly define the metes and bounds of claim 11.

Claims 2,3,5,8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Mon to Fri from 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached at telephone number 571-272-2204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



/ROBERT R RAEVIS/Primary Examiner, Art Unit 2861                                                                                                                                                                                                        









    
        
            
        
            
    

    
        1 Claim 2 cures the ambiguity of claim 1, and thus is not rejected on this point.